Citation Nr: 9920546	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  96-45 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder manifested 
by headaches, earaches, and dizziness, due to noise exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March to September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In June 1998, the Board remanded this issue for further 
development. The RO, after readjudicating the claim based on 
the requested development continued its denial of the 
veteran's service connection claim.  The case has returned to 
the Board for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a disorder 
manifested by headaches, earaches, and dizziness, due to 
noise exposure, is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection a disorder 
manifested by headaches, earaches, and dizziness due to noise 
exposure, is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for a disorder 
manifested by headaches, earaches, and dizziness, due to 
noise exposure.  The legal question to be answered initially 
is whether the veteran has presented evidence of a well-
grounded claim; that is, a claim that is plausible.  If he 
has not presented a well-grounded claim, his appeal must fail 
with respect to them and there is no duty to assist him with 
any further development.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that this claim is not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Secondary service connection is awarded when a disability " 
is proximately due to or the result of a service-connected 
disease or injury".  38 C.F.R. § 3.310(a) (1998).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)."  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  A claim for 
secondary service connection, must, as must all claims, be 
well grounded under 38 U.S.C. § 5107(a).  See Buckley v. 
West, 12 Vet. App. 76, 84 (1998).  

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

Both direct and secondary service connection claims must be 
supported by medical nexus evidence to be well grounded.  See 
Velez v. West, 11 Vet. App. 148, 158 (1998).  On a direct 
basis, while the veteran's service medical records show that 
he complained of dizziness on one occasion in August 1985, 
there was no diagnosis made with respect to a disorder 
manifested by headaches, earaches, and dizziness, due to 
noise exposure during his period of service.  

Following the completion of his active duty service the 
veteran has regularly complained of this condition since 
January 1986.  There is, however, no post-service medical 
evidence, to include VA outpatient records and VA examination 
reports since September 1986, linking headaches, earaches, 
and/or dizziness directly, or secondarily to an incident of 
acoustic trauma in service.  Indeed, when the appellant was 
seen for a quadrennial examination in July 1990, and reported 
ear pain that caused headaches and a history of dizziness, 
physical examination only showed that the appellant was 
hypersensitive to sound.  No nexus was found between this 
hypersensitivity and either earaches, headaches, and/or 
dizziness.
 
Moreover, in September 1998, a VA physician concluded that 
potentially the veteran had referred otalgia, secondary to 
reflux, however, it was unlikely.  The physician started the 
veteran on medication for one month.  If this did not work in 
one month's time, the physician would take him off the 
medication and diagnose the veteran at that point with 
hypacusis and otalgia of unknown etiology.  Specifically, the 
physician added that, based on a review of the veteran's 
service medical records, there did not seem to be any 
precipitating event that occurred that would cause the 
current problem.

Another VA physician examined the veteran in October 1998 and 
found that the most likely diagnosis was Meniere's disease.  
He added that Meniere's disease was unlikely to be service-
connected.  In a December 1998 addendum, after reviewing the 
claims file in detail, the same physician noted that 
Meniere's disease would not be service connected because it 
is not related to any well-defined external insult in 
service.  

In sum, while the Board notes that the veteran first 
complained of a disorder manifested by headaches, earaches, 
and dizziness in January 1986, he has provided no competent 
evidence linking such condition to noise exposure during his 
military service or as secondary to his bilateral hearing 
loss.  As noted above, evidence of a current disability that 
is medically linked to service is essential in establishing a 
well-grounded claim.  Hence, without competent evidence of a 
disorder manifested by headaches, earaches, and dizziness due 
to noise exposure that is medically linked to service, or as 
secondary to his bilateral hearing loss, this claim is not 
well grounded.  Epps.

With respect to the veteran's statements that he developed 
this condition as a result of noise exposure in service, the 
Board notes that "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  

The representative contends that the veteran indicated that 
he had dizziness, severe headaches, and ear trouble on his 
exit physical.  The Board, however, finds no such report in 
the service medical records pertaining to the veteran's 
active duty service.  It appears that the representative was 
referring to the aforementioned examination dated in January 
1990, almost five years after the veteran left active duty, 
where the appellant indicated these problems.  Therefore, the 
veteran's complaints were not noted during active duty.  In 
any case, while this report diagnosed sensory hearing loss 
and hyperacusis, it does not provide the medical nexus 
required to ground the claim.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had disorder 
manifested by headaches, earaches, and dizziness, and as the 
appellant has not submitted a medical opinion or other 
competent evidence to show, or to support, his claim that he 
developed this disorder that is in anyway related to his 
period of service, or as secondary to his bilateral hearing 
loss, the Board finds that he has not met the initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claims are well 
grounded.  38 U.S.C.A. § 5107.  Hence, the benefits sought on 
appeal are denied.  

Although the Board has disposed of this claim on a ground 
different from that of the RO, that is, whether the veteran's 
claim is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its

discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disabilities.  Robinette v. Brown, 
8 Vet. App. 69, 79 (1995).


ORDER

Service connection for a disorder manifested by headaches, 
earaches, and dizziness, due to noise exposure, is denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

